If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



WESLEY ZOO YANG and VIENGKHAM                                       FOR PUBLICATION
MOUALOR,                                                            August 27, 2019

               Plaintiffs-Appellees,

v                                                                   No. 344987
                                                                    Wayne Circuit Court
EVEREST NATIONAL INSURANCE                                          LC No. 17-018062-NF
COMPANY,

               Defendant-Appellant,
and

MOTORIST MUTUAL INSURANCE
COMPANY,

               Defendant-Appellee.



Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

SWARTZLE, J. (concurring).

        I concur in the result reached by my colleagues in this appeal. I write separately to
explain that I would affirm on narrower grounds. First, it was conceded at oral argument that the
notice of cancellation at issue here was a conditional notice, not an unconditional one. If the
insured paid the premium by the future deadline, then the policy would not be canceled; if the
insured did not pay by that deadline, then the policy would be canceled. Under existing case
law, a notice of insurance cancellation must be unconditional to be effective. American Fidelity
Co v RL Ginsburg Sons’ Co, 187 Mich. 264, 276; 153 N.W. 709 (1915). Because the notice of
cancellation in this case was not unconditional, it was not effective.

        Second, the relevant facts and contract language here are similar to those in Equity Ins Co
v City of Jenks, 184 P3d 541; 2008 OK 27 (2008). For the reasons more fully explained by the
Oklahoma court, I would conclude that the contract language here “would lead the insured to
believe that a failure to pay the premium on or before the due date does not automatically result


                                                -1-
in cancellation, but merely gives rise to the possibility of cancellation.” Id. at 545. In general, a
party cannot unilaterally enlarge its contract rights, and Everest could not do by notice what the
mutually agreed-upon language of the contract did not anticipate. Thus, separate from whether
the notice was conditional or not, the notice attempted to do something (pre-failure-to-pay notice
of cancellation) that the contract, fairly read, did not permit.

        Accordingly, I would affirm based either (i) on the language of the specific notice, or (ii)
on the language of the specific insurance contract, without reaching the broader question of what
MCL 500.3020 does and does not permit with respect to cancellation notices in general.



                                                              /s/ Brock A. Swartzle




                                                 -2-